UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7663



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JOSE RICO-GOMEZ,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00147-RJC; 3:07-cv-00388-RJC)


Submitted:     February 21, 2008           Decided:   February 27, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Rico-Gomez, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose Rico-Gomez seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                   The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).        A   prisoner   satisfies    this   standard    by

demonstrating    that    reasonable       jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court     is       likewise   debatable.      See   Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

Rico-Gomez has not made the requisite showing.                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED




                                       - 2 -